Case 1:17-cr-00183-TWP-TAB Document 119 Filed 01/30/20 Page 1 of 3 PageID #: 879




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                             )
                                                       )
          Plaintiff,                                   )
                                                       )
     v.                                                ) Cause No.: 1:17-CR-0183-TWP-TAB
                                                       )
 BUSTER HERNANDEZ,                                     )
 (a.k.a. Brian Kil, Brianna Killian, Brian Mil,        )
 Greg Martain, Purge of Maine,                         )
 uygt9@hushmail.com, jare9302@hushmail.com,            )
 Dtvx1@hushmail.com, Leaked_hacks1,                    )
 Closed Door, Closed Color, Clutter Removed,           )
 Color Rain, Plot Draw, and Invil Cable)               )
                                                       )
          Defendant.                                   )

          GOVERNMENT’S PROPOSED WRITTEN QUESTION TO JURY PANEL

          The United States of America, by counsel, Josh J. Minkler, United States Attorney for the

 Southern District of Indiana, Tiffany J. Preston and Kristina Marie Korobov, Assistant United

 States Attorneys (“the Government”), hereby files its Proposed Written Questions to Jury Panel in

 preparation for the February 10, 2020 trial. These questions have been submitted to counsel for

 the Defendant, who has also contributed and does not object to these questions:

          1. Have you or anyone close to you been the victim of a crime involving sexual contact

              or online sexual exploitation, even if there were no charges filed or no police

              investigation?

          2. Have you or anyone close to you been accused of committing a crime involving sexual

              contact or online sexual exploitation, even if there were no charges filed or no police

              investigation?
Case 1:17-cr-00183-TWP-TAB Document 119 Filed 01/30/20 Page 2 of 3 PageID #: 880




        3. Have you ever received unsolicited emails or messages from someone online you did

           not know harassing you or threatening you in any way? If so, how did this person

           harass or threaten you and how did you respond to the contact?

        4. Have you ever visited an inmate in jail / prison, put money on an inmate account, or

           written letters to or received letters from an inmate?

        5. Is there anything in your background that would make you unable to be a fair and

           impartial juror in a case in which the Defendant is accused of using the internet to have

           sexual contact with minors and threatening contact with adults, other than a general

           dislike of the nature of the case?

                                                     Respectfully submitted,



                                                     JOSH J. MINKLER
                                                     United States Attorney



 January 30, 2020                                       /s/ Tiffany J. Preston

 DATE                                                Tiffany J. Preston
                                                     Kristina Korobov
                                                     Assistant United States Attorneys




                                                 2
Case 1:17-cr-00183-TWP-TAB Document 119 Filed 01/30/20 Page 3 of 3 PageID #: 881




                               CERTIFICATE OF SERVICE


          I hereby certify that on January 30, 2020, a copy of the foregoing Government’s

 Proposed Written Questions was filed electronically. Notice of this filing will be sent

 to the parties by operation of the Court’s electronic filing system. Parties may access

 this filing through the Court’s system.

  Date:     January 30, 2020               Respectfully submitted,

                                           JOSH J. MINKLER
                                           United States Attorney


                                     By:   s/ Tiffany J. Preston
                                           Tiffany J. Preston
                                           Assistant United States Attorney
                                           10 West Market Street, Suite 2100
                                           Indianapolis, IN 46204-3048
                                           Telephone: 317-226-6333
                                           Fax: 317-229-6125
                                           Email: tiffany.preston@usdoj.gov




                                             3
